DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 15, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a transmitter for a dual-band multi-receiver (DBMR) wireless power transfer (WPT) system, comprising: a first branch comprising a first dc-dc converter coupled to a first inverter; a second branch comprising a second dc-dc converter coupled to a second inverter; a reactance steering network (RSN) coupled to the first and second inverters, the RSN comprising an inductive branch and a capacitive branch, wherein power is steered toward the inductive branch when load impedance is capacitive and power is steered toward the capacitive branch when load impedance is inductive; a high frequency coil coupled to the RSN, the first and second inverters configured to drive the high frequency coil; and a low frequency coil coupled to the first and second dc-dc converters, the first and second dc-dc converters configured to drive the low frequency coil.
Regarding Claims 2 -14, they depend from Claim 1.
Regarding Claims 16-32, they depend from Claim 15.
Any comments considered necessary by applicant must be submitted no later 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/BRIAN K BAXTER/Examiner, Art Unit 2836
18 November 2021
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836